867 F.2d 616
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lewis J. HENDERSHOT, Jr., Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 88-3274.
United States Court of Appeals, Federal Circuit.
Jan. 23, 1989.

Before NIES, Circuit Judge, COWEN, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
Lewis J. Hendershot, Jr. seeks review of the final decision of the Merit Systems Protection Board, Docket No. PH07528310216, sustaining the Veterans Administration's decision to remove him from his position as a Nursing Assistant, GS-621-04, for inattentiveness to his duties which endangered the safety of patients entrusted to his care.  We affirm.

OPINION

2
It was Hendershot's burden on appeal to show that the Board's decision was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;  obtained without procedures required by law, rule, or regulation having been followed;  or unsupported by substantial evidence.  See 5 U.S.C. Sec. 7703(c) (1982);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).  Hendershot has failed to show any error which would justify reversal.